     Case 2:20-cv-02237-JAM-DMC Document 6 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NOLAN JORDAN,                                      No. 2:20-CV-2237-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    ARCEE, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The alleged civil rights violations took place at North Kern State Prison in

19   Kern County, which is within the boundaries of the Fresno division of the United States District

20   Court for the Eastern District of California. See Local Rule 120(b). Pursuant to Local Rule

21   120(d), a civil action which has not been commenced in the proper division of the Court may, on

22   the Court’s own motion, be transferred to the proper division. Because the Sacramento division

23   of this Court is not the proper division, this action will be transferred to the Fresno division.

24                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

25   United States District Court for the Eastern District of California sitting in Fresno.

26   Dated: November 23, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
